

                                                


Exhibit 10.11
ANNEX A


BORGWARNER INC.
2014 STOCK INCENTIVE PLAN


SECTION 1.    Purpose.


The purpose of the Plan is to give the Company a significant advantage in
attracting, retaining and motivating officers, employees and directors and to
provide the Company and its subsidiaries with the ability to provide incentives
more directly linked to the profitability of the Company’s businesses and
increases in stockholder value.


SECTION 2.    Definitions.


For purposes of the Plan, the following terms are defined as set forth below:


2.1    “Affiliate” means a corporation or other entity controlled by the Company
and designated by the Committee as such.


2.2    “Award” means a Stock Appreciation Right, Stock Option, Restricted Stock,
Stock Unit, Performance Unit, or Performance Share.


2.3    “Award Agreement” means a written agreement or notice memorializing the
terms and conditions of an Award granted pursuant to the Plan.


2.4    “Board” means the Board of Directors of the Company.


2.5    “Breach of Conduct” means, for purposes of the Plan, any of the
following:


(a)    actions by the participant resulting in the termination of the
participant’s employment with the Company or any Affiliate for Cause,


(b)    the participant’s violation of the Company’s Code of Ethical Conduct
where such business standards have been distributed or made available to the
participant,


(c)    the participant’s unauthorized disclosure to a third party of
confidential information, intellectual property, or proprietary business
practices, processes, or methods of the Company; or willful failure to protect
the Company’s confidential information, intellectual property, proprietary
business practices, processes, or methods from unauthorized disclosure, or


(d)    the participant’s soliciting, inducing, or attempting to induce employees
of the Company and its Affiliates to terminate their employment with the Company
or an Affiliate.


2.6    “Cause” has the meaning set forth in Subsection 6.12.


2.7    “CEO” means the chief executive officer of the Company or any successor
corporation.


2.8    “Change in Control” and “Change in Control Price” have the meanings set
forth in Subsections 12.2 and 12.3, respectively.


2.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.






--------------------------------------------------------------------------------



                                                


2.10    “Commission” means the Securities and Exchange Commission or any
successor agency.


2.11    “Committee” means the Committee referred to in Subsection 3.1.


2.12    “Company” means BorgWarner Inc., a Delaware corporation.


2.13    “Disability” means, with respect to any Award recipient, that the
recipient:


59








(a)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or


(b)    is, by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
3 months under an accident or health plan covering the Company’s employees, or


(c)    is determined to be permanently disabled by the Social Security
Administration.


“Disability” shall be determined by the plan administrator of the RSP under the
disability claims procedures of the RSP but applying the foregoing definition of
“Disability” and subject to final review and approval by the Committee in the
case of a participant who is a “covered employee” within the meaning of Section
162(m)(3) of the Code.


2.14    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.


2.15    “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Stock on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Stock is listed or on NASDAQ. If there
is no regular public trading market for such Stock, the Fair Market Value of the
Stock shall be determined by the Committee in good faith.


2.16    “Freestanding Stock Appreciation Right” means a Stock Appreciation Right
granted under Section    7 without relationship to a Stock Option.


2.17    “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.


2.18    “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.


2.19    “Performance Goals” means a target or targets of objective performance
established by the Committee in its sole discretion. A Performance Goal shall be
based on one or more of the following criteria:


(a)    earnings before or after taxes (including earnings before interest,
taxes, depreciation and amortization);


(b)    net or operating income;




--------------------------------------------------------------------------------



                                                




(c)    earnings per share;


(d)    expense reductions;


(e)    return on investment;


(f)    combined net worth;


(g)    debt to equity ratio;


(h)    operating cash flow;


(i)    return on total capital, equity, or assets;


(j)    total shareholder return;


(k)    economic value;


(l)    changes in the market price of the Common Stock; or


(m)    relative profitability - change in operating income over change in sales.


The criteria selected by the Committee may relate to the Company, one or more of
its Affiliates or one or more of its business units, or any combination thereof.
The Performance Goals so selected by the Committee may be based solely on the
performance of the Company, its Affiliates, or business units, or any
combination thereof, or may be relative to the performance of one or more peer
group companies, indices, or combination thereof. A Performance Goal may include
a threshold level of performance below which no payout or vesting will occur,
target levels of performance at which a full payout or full vesting will occur,
and/or a maximum level of performance at which a specified additional payout or
vesting will occur. Each of the foregoing Performance Goals shall be subject to
certification by the Committee; provided that the Committee shall have the
authority, to the extent consistent with the “qualified performance-based
compensation” exception of Section 162(m) of the Code and Section 1.162-27(e) of
the Income Tax Regulations, to make equitable adjustments to the Performance
Goals in recognition of unusual or nonrecurring events affecting the Company or
any Affiliate or the financial statements of the Company or any Affiliate in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles. Once a Performance Goal is
established, the Committee shall have no discretion to increase the amount of
compensation that would otherwise be payable to a recipient upon attainment of a
Performance Goal.


2.20    “Performance Period” means the period of one year or longer established
by the Committee in connection with the grant of an Award for which the
Committee has established Performance Goals.


2.21    “Performance Unit” means an Award granted under Section 10, the value of
which is expressed in terms of cash or in property other than Stock.


2.22    “Performance Share” means an Award granted under Section 11, the value
of which is expressed in terms of, or valued by reference to, a share of Stock.


2.23    “Plan” means the BorgWarner Inc. 2014 Stock Incentive Plan, as set forth
herein and as hereinafter amended from time to time.


2.24    “Restricted Stock” means an award granted under Section 8.




--------------------------------------------------------------------------------



                                                




2.25    “Restricted Stock Agreement” means an Award Agreement memorializing the
terms and conditions of a grant of Restricted Stock.


2.26    “Retirement” means, in the case of Section 8 (Restricted Stock), Section
9 (Stock Units), Section 10 (Performance Units), and Section 11 (Performance
Shares), the participant’s Termination of Employment with the Company and all
Affiliates:


(a)    on or after the last day of the calendar month coincident with or
immediately following the day on which the participant attains age 65, or age 60
if the participant has been credited with at least 15 Years of Service, or


(b)    with the written consent of the Company that such Termination of
Employment shall constitute retirement.


In the case of Section 6 (Stock Options), “Retirement” means the participant’s
Termination of Employment with the Company and all Affiliates on or after the
last day of the calendar month coincident with or immediately following the day
on which the participant attains:


(a)    age 65, or


(b)    age 60 if the participant has been credited with at least 15 Years of
Service.


2.27    “RSP” means the BorgWarner Inc. Retirement Savings Plan.


2.28    “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time or any successor
definition adopted by the Commission.


2.29    “Specified Employee” means a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code and using the methodology selected by the
Company from time to time (including any permitted alternate means selected by
the Company to identify specified employees), or if none, the default
methodology provided by applicable Income Tax Regulations).


2.30    “Stock” means common stock, par value $.01 per share, of the Company
that as of the date of grant of an Award, has the highest aggregate value of any
class of common stock of the Company outstanding or a class of common stock
substantially similar to such class of stock (ignoring differences in voting
rights). In addition, Stock does not include any stock of the Company that
provides a preference as to dividends or liquidation rights.


2.31    “Stock Appreciation Right” means a right granted under Section 7.


2.32    “Stock Option” means an option granted under Section 6 to purchase one
or more shares of Stock.


2.33    “Stock Unit” means a right granted under Section 9.


2.34    “Tandem Stock Appreciation Right” means a Stock Appreciation Right
granted under Section 7 in conjunction with a Stock Option.


2.35    “Termination of Employment” means the termination of the participant’s
employment with the Company and any subsidiary or Affiliate. A participant
employed by a subsidiary or an Affiliate shall also be deemed to incur a
Termination of Employment if the subsidiary or Affiliate ceases to be such a
subsidiary or Affiliate, as the case may be, and the participant does not
immediately thereafter become an employee of the Company or another subsidiary
or Affiliate. In the case of a participant who is a director but not an




--------------------------------------------------------------------------------



                                                


employee of the Company or any subsidiary or Affiliate, “Termination of
Employment” means the termination of the participant’s services as a member of
the Board. For purposes of Paragraph 12.1(d) hereof, a Termination of
Employment” must constitute a “Separation from Service” for purposes of Section
409A of the Code.


2.36     “Year of Service” means each twelve (12) month period of employment (or
fraction of a 12-month period of employment) with the Company or any subsidiary
or Affiliate, based on the participant’s aggregate elapsed time of employment. 
Credit toward Years of Service runs continuously beginning on the first day a
participant performs an hour of service (upon initial employment or
reemployment) and ending on the date of the participant’s Termination of
Employment.  Any period during which a participant is on an authorized leave of
absence will be considered as service for determining Years of Service.  If a
participant is reemployed following a Termination of Employment, the
participant’s Years of Service, including fractional years, credited before the
Termination of Employment will be restored after the participant performs an
hour of service after reemployment.


2.37    In addition, certain other terms used herein have definitions given to
them in the first place in which they are used.


SECTION 3.    Administration.


3.1    The Plan shall be administered by the Compensation Committee of the Board
or such other committee of the Board, composed of not less than three
(3) members of the Board, each of whom shall be appointed by and serve at the
pleasure of the Board and who shall also be:


(a)    “non-employee directors” within the meaning of Rule 16b-3,


(b)    “independent directors” within the meaning of any applicable stock
exchange rule, and


(c)    to the extent that the Committee has resolved to take actions necessary
to enable compensation arising with respect to Awards under the Plan to
constitute performance-based compensation for purposes of Section 162(m) of the
Code, “outside directors” within the meaning of Section 162(m) of the Code.
 
3.2    With respect to Awards granted to members of the Board who are not
officers or employees of the Company, a subsidiary, or an Affiliate, the Plan
shall be administered by the Committee subject to the approval of a majority of
all members of the Board (including members of the Committee) who are
“non-employee directors” within the meaning of Rule 16b-3, and “independent
directors” with the meaning of any applicable stock exchange rule. With respect
to such Awards, all references to the “Committee” contained in the Plan shall be
deemed and construed to mean the Committee, the decisions of which shall be
subject to the approval of a majority of such members of the Board who are both
“non-employee directors within the meaning of Rule 16b-3 and “independent
directors” within the meaning of any applicable stock exchange rule.


3.3    The Committee shall have full authority to grant Awards pursuant to the
terms of the Plan to officers, employees and directors of the Company and its
subsidiaries and Affiliates.


3.4    Among other things, the Committee shall have the authority, subject to
the terms of the Plan:


(a)    to select the officers, employees and directors to whom Awards may from
time to time be granted;


(b)    to determine whether and to what extent Awards are to be granted
hereunder and the type or types of Awards to be granted;


(c)    to determine the number of shares of Stock to be covered by each Award
granted hereunder;




--------------------------------------------------------------------------------



                                                




(d)    to determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Paragraph 6.5(a)),
any vesting restriction or limitation and any vesting acceleration or forfeiture
waiver regarding any Award and the shares of Stock relating thereto, based on
such factors as the Committee shall determine);


(e)    to modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time to the extent required or permitted by the Plan or by
applicable law, including but not limited to any clawback requirements;


(f)    to determine to what extent and under what circumstances Stock and other
amounts payable with respect to an Award shall be deferred; and


(g)    to determine under what circumstances a Stock Option or a Tandem Stock
Appreciation Right may be settled in cash or Stock under Subsection 6.13 or
Paragraph 7.4(b), respectively.


3.5    The Committee may authorize the CEO to grant Awards pursuant to the terms
of the Plan covering up to ten thousand (10,000) shares of Stock per individual,
per year, to officers and employees of the Company and its subsidiaries and
Affiliates who are not:


(a)    subject to Section 16 of the Exchange Act, nor


(b)    “covered employees” within the meaning of Section 162(m)(3) of the Code.


Any such authorization so made shall be consistent with recommendations made by
the Board’s Compensation Committee to the Board regarding non-CEO compensation,
incentive-compensation plans and equity-based plans. When such authorization is
so made by the Committee, the CEO shall have the authority of the Committee
described in Paragraphs 3.4(a), 3.4(b), 3.4(c), and 3.4(d) of the Plan with
respect to the granting of such Awards; provided, however, that the Committee
may limit or qualify such authorization in any manner it deems appropriate.


3.6    The Committee may also authorize the CEO to grant Awards pursuant to the
terms of the Plan covering up to ten thousand (10,000) shares of Stock per
individual, as an inducement to an individual to accept an offer of employment,
including Awards to individuals who may become, upon accepting an offer of
employment:


(a)    officers of the Company and its subsidiaries and Affiliates who are
subject to Section 16 of the Exchange Act, or


(b)    “covered employees” within the meaning of Section 162(m)(3) of the Code.


Any such authorization so made shall be consistent with recommendations made by
the Board’s Compensation Committee to the Board regarding non-CEO compensation,
incentive-compensation plans and equity-based plans. When such authorization is
so made by the Committee, the CEO shall have the authority of the Committee
described in Paragraphs 3.4(a), 3.4(b), 3.4(c), and 3.4(d) of the Plan with
respect to the granting of such Awards; provided, however, that the Committee
may limit or qualify such authorization in any manner it deems appropriate.


3.7    The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.






--------------------------------------------------------------------------------



                                                


3.8    The Committee may act only by a majority of its members then in office,
except that the members thereof may:


(a)    delegate all or a portion of the administration of the Plan to one or
more officers of the Company, provided that no such delegation may be made that
would cause Awards or other transactions under the Plan to cease to be exempt
from Section 16(b) of the Exchange Act or to cease to constitute “qualified
performance-based compensation within the meaning of Section 1.162-27(e) of the
Income Tax Regulations in instances where the Committee has intended that an
Award so qualify, and


(b)    authorize any one or more of its members or any officer of the Company to
execute and deliver documents on behalf of the Committee.


3.9    Any determination made by the Committee or pursuant to delegated
authority pursuant to the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or such delegate at the time of
the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Plan participants.


3.10    In addition to such other rights of indemnification from the Company as
they may have, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except that such member is liable for
negligence or misconduct in the performance of his duties; provided that within
sixty days after institution of any such action, suit or proceeding, the member
shall in writing offer the Company the opportunity, at its own expense, to
handle and defend the same.


SECTION 4.    Stock Subject To Plan; Individual Limitations.


4.1    Subject to adjustment as provided herein, the total number of shares of
Stock of the Company available for Awards under the Plan, including with respect
to Incentive Stock Options, shall be eight million (8,000,000) shares.


4.2    No “covered employee,” as such term is defined in Section 162(m) of the
Code, shall in any fiscal year of the Company be granted Stock Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or Performance Shares
covering more than three hundred thousand (300,000) shares of Stock (including
grants of Stock Options, Stock Appreciation Rights, Stock Units, or Performance
Shares that are paid or payable in cash), but excluding from this limitation:


(a)    any additional shares of Stock credited to the participant as dividend
equivalents on Awards,


(b)    cash or stock dividends on Restricted Stock that are paid or credited to
a participant as additional Restricted Stock, and


(c)    dividend equivalents that are paid or credited to a participant on Stock
Units.


No “covered employee,” as such term is defined in Section 162(m) of the Code,
shall in any fiscal year of the Company be granted Performance Units of a value
exceeding when paid six million dollars ($6,000,000) in cash or in property
other than Stock, but excluding from this limitation including any additional
amounts credited to the participant as interest or dividend equivalents.






--------------------------------------------------------------------------------



                                                


4.3    The Stock to be delivered under the Plan may be made available from
authorized but unissued shares of Stock, treasury stock, or shares of Stock
purchased on the open market.


4.4    With respect to Awards under the Plan,


(a)    If any shares of Restricted Stock are forfeited, any Stock Option or
Stock Appreciation Right is forfeited, cancelled or otherwise terminated without
being exercised, or if any Stock Option or Stock Appreciation Right (whether
granted alone or in conjunction with a Stock Option) is exercised for or paid in
cash, shares subject to such Awards that are forfeited, cancelled, terminated
without being exercised, or paid in cash shall again be available for
distribution in connection with Awards under the Plan;


(b)    If any Stock Unit, Performance Unit, or Performance Share is cancelled,
forfeited, terminates in whole or in part without the delivery of Stock or is
paid in cash, shares subject to such Awards that are so cancelled, forfeited,
terminated or paid in cash shall again be available for distribution in
connection with Awards under the Plan;


(c)    If an Award recipient tenders shares of previously-acquired Stock in
satisfaction of applicable withholding tax obligations, or if any shares of
Stock covered by an Award are not delivered to the Award recipient because such
shares are withheld to satisfy applicable withholding tax obligations, such
shares shall again be available for further Award grants under the Plan; and


(d)    If an Award recipient tenders shares of previously-acquired Stock in
payment of the option price upon exercise of a Stock Option or if shares of
Stock are withheld in payment of the option price, the number of shares
represented thereby shall again be available for further Award grants under the
Plan.


4.5    Subject to Subsections 6.15 and 7.6, in the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Stock or other change in
corporate structure affecting the Stock, then:


(a)    the number of shares of Stock reserved for issuance and future grant
under the Plan under Section 4.1;


(b)    the Exercise Prices of and number of shares of Stock subject to
outstanding Stock Options under Section 6 and Stock Appreciation Rights under
Section 7;


(c)    the number of shares of Stock subject to other outstanding Awards;


(d)    the maximum number of shares of Stock that may be issued as ISOs set
forth in Section 2.5;


(e)    the maximum number of shares of Stock that may be issued to an individual
or to a new Employee in any one calendar year set forth in Section 3; and


(f)    the number of shares of Stock that are granted as Awards to Non-Employee
Directors as set forth in Section 12,
 
shall be proportionately adjusted, subject to any required action by the Board
or the stockholders of the Company and in compliance with applicable securities
laws. However, fractions of a Share will not be issued, and no adjustment will
be made to outstanding Stock Options if the adjustment would cause the Stock
Options to provide for a deferral of compensation subject to Code Section 409A
(and any applicable related regulations and guidance).


SECTION 5.    Eligibility.






--------------------------------------------------------------------------------



                                                


Officers, employees and directors of the Company, its subsidiaries and
Affiliates who are responsible for or contribute to the management, growth and
profitability of the business of the Company, its subsidiaries and Affiliates,
as determined by the Committee, are eligible to be granted Awards under the
Plan. However, no grant of Incentive Stock Options, Performance Units, or
Performance Shares shall be made to a director who is not an officer or a
salaried employee of the Company, a subsidiary, or an Affiliate.


SECTION 6.    Stock Options.


6.1    Stock Options may be granted alone or in addition to other Awards granted
under the Plan and may be of two types: Incentive Stock Options and
Non-Qualified Stock Options. Any Stock Option granted under the Plan shall be in
such form as the Committee may from time to time approve.


6.2    A Stock Option shall entitle the optionee to purchase one or more shares
of Stock, pursuant to the terms and provisions of the Plan and the applicable
Award Agreement. The Committee shall have the authority to grant participants
Incentive Stock Options, Non-Qualified Stock Options or both types of Stock
Options (in each case with or without Stock Appreciation Rights), provided
however, that Incentive Stock Options may be granted only to employees of the
Company and its subsidiaries (within the meaning of Section 424(f) of the Code).
To the extent that any Stock Option is not designated as an Incentive Stock
Option or even if so designated does not qualify as an Incentive Stock Option,
it shall constitute a Non-Qualified Stock Option.


6.3    Stock Options shall be evidenced by Award Agreements, the terms and
provisions of which may differ. An Award Agreement providing for the grant of
Stock Options shall indicate on its face whether it is intended to be an
agreement for an Incentive Stock Option or a Non-Qualified Stock Option. The
grant of a Stock Option shall occur on the date the Committee by resolution
selects an individual to be a participant in any grant of a Stock Option,
determines the number of shares of Stock to be subject to such Stock Option to
be granted to such individual and specifies the terms and provisions of the
Stock Option. The Company shall notify a participant of any grant of a Stock
Option, and a written Award Agreement or Award Agreements shall be duly executed
and delivered by the Company to the participant.


6.4    Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such Section
422 of the Code.


6.5    Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Committee shall deem desirable:


(a)    Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee and set forth in the Award
Agreement, and shall not be and shall never become less than the Fair Market
Value of the Stock subject to the Stock Option on the date of grant.


(b)    Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten years after
the date the Stock Option is granted.
 
(c)    Exercisability. Except as otherwise provided herein, Stock Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time, in
whole or in part, accelerate the exercisability of any Stock Option.






--------------------------------------------------------------------------------



                                                


(d)    Method of Exercise. Subject to the provisions of this Section 6, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Stock subject to the Stock Option to be purchased.


6.6    The option price of Stock to be purchased upon exercise of any Option
shall be paid in full in cash (by certified or bank check or such other
instrument as the Company may accept) or, if and to the extent set forth in the
Award Agreement, may also be paid by one or more of the following:


(a)    in the form of unrestricted Stock already owned by the optionee (and, in
the case of the exercise of a Non-Qualified Stock Option, Restricted Stock
subject to an Award hereunder) based in any such instance on the Fair Market
Value of the Stock on the date the Stock Option is exercised; provided, however,
that, in the case of an Incentive Stock Option, the right to make a payment in
the form of already owned shares of Stock may be authorized only at the time the
Stock Option is granted;


(b)    by requesting the Company to withhold from the number of shares of Stock
otherwise issuable upon exercise of the Stock Option that number of shares
having an aggregate Fair Market Value on the date of exercise equal to the
exercise price for all of the shares of Stock subject to such exercise; or


(c)    by a combination thereof, in each case in the manner provided in the
Award Agreement.


In the discretion of the Committee and if not prohibited by law, payment for any
shares subject to a Stock Option may also be made by delivering a properly
executed exercise notice to the Company or its agent, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the purchase price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms.


If payment of the option exercise price of a Non-Qualified Stock Option is made
in whole or in part in the form of Restricted Stock, the number of shares of
Stock to be received upon such exercise equal to the number of shares of
Restricted Stock used for payment of the option exercise price shall be subject
to the same forfeiture restrictions to which such Restricted Stock was subject,
unless otherwise determined by the Committee.
 
6.7    No shares of Stock shall be issued until full payment of the option
exercise price has been made. Subject to any forfeiture restrictions that may
apply if a Stock Option is exercised using Restricted Stock, an optionee shall
have all of the rights of a stockholder of the Company holding the Stock that is
subject to such Stock Option (including, if applicable, the right to vote the
shares and the right to receive dividends) when the optionee has given written
notice of exercise, has paid in full for such shares and, if requested, has
given the representation described in Subsection 16.1, but shall have no rights
of a stockholder of the Company prior to such notice of exercise, full payment,
and if requested providing the representation described in Subsection 16.1.
 
6.8    Transferability of Stock Options. No Stock Option shall be transferable
by the optionee other than


(a)    by will or by the laws of descent and distribution, or, in the
Committee’s discretion, pursuant to a written beneficiary designation,


(b)    pursuant to a qualified domestic relations order (as defined in the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended,
or the rules thereunder), or


(c)    in the Committee’s discretion, pursuant to a gift to such optionee’s
“immediate family” members directly, or indirectly by means of a trust,
partnership, or limited liability company.






--------------------------------------------------------------------------------



                                                


Subject to the terms of this Plan and the relevant Award Agreement, all Stock
Options shall be exercisable only by the optionee, guardian, legal
representative or beneficiary of the optionee or permitted transferee, it being
understood that the terms “holder” and “optionee” include any such guardian,
legal representative or beneficiary or transferee. For purposes of this
Subsection 6.8, “immediate family” shall mean, except as otherwise defined by
the Committee, the optionee’s spouse, children, siblings, stepchildren,
grandchildren, parents, stepparents, grandparents, in-laws and persons related
by legal adoption. Such transferees may transfer a Stock Option only by will or
by the laws of descent and distribution. In no event may a participant transfer
an Incentive Stock Option other than by will or the laws of descent and
distribution. The transfer of Stock Options to a third party for value is
prohibited.


6.9    Termination by Death. If an optionee’s employment terminates by reason of
death, any Stock Option held by such optionee may thereafter be exercised, to
the extent then exercisable, or on such accelerated basis as the Committee may
determine, for a period of one year (or such other period as the Committee may
specify in the Award Agreement) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of Termination of Employment due to death, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Non-Qualified Stock Option.


6.10    Termination by Reason of Disability. If an optionee’s employment
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of termination, or on such accelerated basis as the Committee may
determine, for a period of three years (or such shorter period as the Committee
may specify in the Award Agreement) from the date of such Termination of
Employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such three-year period (or such shorter period), any unexercised Stock
Option held by such optionee shall, notwithstanding the expiration of such
three-year (or such shorter) period, continue to be exercisable to the extent to
which it was exercisable at the time of death for a period of twelve months from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. In the event of Termination of
Employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of Section
422 of the Code, such Stock Option will thereafter be treated as a Non-Qualified
Stock Option.


6.11    Termination by Reason of Retirement. If an optionee’s employment
terminates by reason of Retirement, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of such Retirement or on such accelerated basis as the Committee may
determine, for a period of three years (or such shorter period as the Committee
may specify in the Award Agreement) from the date of such Termination of
Employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such three-year (or such shorter) period, any unexercised Stock Option
held by such optionee shall, notwithstanding the expiration of such three-year
(or such shorter) period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of twelve months from the date
of such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of Termination of Employment by
reason of Retirement, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a NonQualified Stock
Option.


6.12    Other Termination. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for any reason other than death,
Disability or Retirement, any Stock Option held by such Optionee shall thereupon
terminate, except that such Stock Option, to the extent then exercisable, or on
such accelerated basis as the Committee may determine, may be exercised for the
lesser of one year from the date of such Termination of Employment or the
balance of such Stock Option’s term if such Termination of Employment of the
optionee is involuntary and without Cause; provided, however, that if the
optionee dies within such one-year period, any unexercised Stock Option held by
such optionee shall




--------------------------------------------------------------------------------



                                                


notwithstanding the expiration of such one-year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of twelve months from the date of such death or until the expiration of
the stated term of such Stock Option, whichever period is the shorter. In the
event of Termination of Employment for any reason other than death, Disability
or Retirement, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non-Qualified Stock Option.


Unless otherwise determined by the Committee, for the purposes of the Plan
“Cause” shall mean:


(a)    the participant’s conviction of, or entering a guilty plea, no contest
plea or nolo contendre plea to any felony or to any crime involving dishonesty
or moral turpitude under Federal law or the law of the state in which such
action occurred,


(b)    dishonesty in the course of fulfilling the participant’s employment
duties or


(c)    willful and deliberate failure on the part of the participant to perform
his employment duties in any material respect.


6.13    Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee may elect to cash out all or part of the portion of the shares of
Stock for which a Stock Option is being exercised by paying the optionee an
amount, in cash or Stock, equal to the excess of the Fair Market Value of the
Stock over the option price times the number of shares of Stock for which to the
Option is being exercised on the effective date of such cash out.


6.14    Change in Control Cash Out. During the sixty-day period from and after a
Change in Control (the “Exercise Period”), the Committee may, but shall not be
required to, permit an Optionee with respect to any outstanding Stock Option,
whether or not the Stock Option is fully exercisable, and in lieu of the payment
of the exercise price for the shares of Stock being purchased under the Stock
Option and by giving notice to the Company, to elect (within the Exercise
Period) to surrender all or part of the Stock Option to the Company and to
receive cash, within thirty days of such notice, in an amount equal to the
amount by which the Change in Control Price per share of Stock on the date of
such election shall exceed the exercise price per share of Stock under the Stock
Option (the “Spread”) multiplied by the number of shares of Stock granted under
the Stock Option as to which the right granted under this Subsection 6.14 shall
have been exercised; provided, however, that if the Change in Control is within
six months of the date of grant of a particular Stock Option held by an optionee
who is an officer or director of the Company and is subject to Section 16(b) of
the Exchange Act, no such election shall be made by such optionee with respect
to such Stock Option prior to six months from the date of grant. Notwithstanding
any other provision hereof, if the end of such sixty-day period from and after a
Change in Control is within six months of the date of grant of a Stock Option
held by an optionee who is an officer or director of the Company and is subject
to Section 16(b) of the Exchange Act, such Stock Option shall be cancelled in
exchange for a cash payment to the optionee, effected on the day which is six
months and one day after the date of grant of such Option, equal to the Spread
multiplied by the number of shares of Stock granted under the Stock Option.


6.15    Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Option if such Modification would result in the Stock Option constituting a
deferral of compensation or having an additional deferral feature.


6.16    Subject to Subsection 6.17 below, a “Modification” for purposes of
Subsection 6.15, above, shall mean any change in the terms of a Stock Option (or
change in the terms of the Plan or applicable Award Agreement) that may provide
the holder of the Stock Option with a direct or indirect reduction in the
exercise price of the Stock Option or an additional deferral feature, or an
extension or renewal of the Stock Option, regardless of whether the holder in
fact benefits from the change in terms. An extension of a Stock Option refers to
the granting to the holder of an additional period of time within which to
exercise the Stock Option beyond the time originally prescribed. A renewal of a
Stock Option is the granting by the Company of the




--------------------------------------------------------------------------------



                                                


same rights or privileges contained in the original Award Agreement for the
Stock Option on the same terms and conditions.


6.17    Notwithstanding Subsection 6.16 above, it shall not be a Modification to
change the terms of a Stock Option in any of the ways or for any of the purposes
specifically described in published guidance of the Internal Revenue Service as
not resulting in a modification, extension or renewal of a stock right or the
granting of a new stock right.


6.18    In addition to the authority conferred upon it by Subsections 6.9, 6.10,
6.11, and 6.12 hereof, and notwithstanding any limitations on Stock Option
exercise periods contained in said sections, but subject to Paragraph 6.5(b)
hereof, the Committee shall have the authority to establish (in the case of a
newly granted Stock Option) or extend (in the case of an outstanding Stock
Option) the exercise period of any Stock Option beyond the limitations provided
in said sections; provided however, that subsequent to its grant, the exercise
period of an outstanding Stock Option shall not be extended to a date that is
later than the earlier of:


(a)    the date on which the Option would expire by its original terms or


(b)    the 10th anniversary of the original date of the grant.


6.19    Except for adjustments as permitted by Subsection 4.5, once granted
hereunder, the option price of a Stock Option shall not be adjusted. The
substitutions and adjustments permitted by Subsection 4.5 shall be limited to
those substitutions and adjustments which will not result in the Stock Option,
as substituted or adjusted, constituting a “deferral of compensation” within the
meaning of Section 409A of the Code.


6.20    Notwithstanding any provision herein to the contrary, the repricing of a
Stock Option is prohibited without prior approval of the Company’s stockholders.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following):


(a)    changing the terms of a Stock Option to lower its exercise price;


(b)    any other action that is treated as a “repricing” under generally
accepted accounting principles; and


(c)    repurchasing for cash or canceling a Stock Option at a time when its
exercise price is greater than the Fair Market Value of the underlying shares of
Stock in exchange for another Award, unless the cancellation and exchange occurs
in connection with a change in capitalization or similar change permitted under
Subsection 4.5 above. Such cancellation and exchange would be considered a
“repricing” regardless
of whether it is treated as a “repricing” under generally accepted accounting
principles and regardless of whether it is voluntary on the part of the
Participant.


SECTION 7. Stock Appreciation Rights.


7.1    Grant and Exercise. Stock Appreciation Rights may be granted as Awards
under the Plan as either Freestanding Stock Appreciation Rights or Tandem Stock
Appreciation Rights. Freestanding Stock Appreciation Rights may be granted alone
or in addition to other Awards under the Plan. Tandem Stock Appreciation Rights
may be granted in conjunction with all or part of any Stock Option granted under
the Plan. Tandem Stock Appreciation Rights may be granted only at the time of
grant of the related Stock Option. Each grant of a Stock Appreciation Right
shall be confirmed by, and be subject to the terms of, an Award Agreement.


7.2    Freestanding Stock Appreciation Rights. A Freestanding Stock Appreciation
Right granted pursuant to Subsection 7.1 shall be exercisable as determined by
the Committee and specified in the Award Agreement, but in no event after ten
years from the date of grant. The base price of a Freestanding Stock




--------------------------------------------------------------------------------



                                                


Appreciation Right shall not be and shall never become less than the Fair Market
Value of a share of Stock on date of grant. A Freestanding Stock Appreciation
Right shall entitle the holder, upon receipt of such right, to a cash payment
determined by multiplying


(a)    the difference between the base price of the Stock Appreciation Right and
the Fair Market Value of a share of Stock on the date of exercise of the
Freestanding Stock Appreciation Right, by


(b)    the number of shares of Stock as to which such Freestanding Stock
Appreciation Right shall have been exercised.


A Freestanding Stock Appreciation Right may be exercised by giving written
notice of exercise to the Company or its designated agent specifying the number
of shares of Stock as to which Freestanding Stock Appreciation Right is being
exercised.


7.3    Tandem Stock Appreciation Rights. A Tandem Stock Appreciation Right may
be exercised by an optionee in accordance with Subsection 7.4 by surrendering
the applicable portion of the related Stock Option in accordance with procedures
established by the Committee. Upon exercise and surrender, the optionee shall be
entitled to receive an amount determined in the manner prescribed in Subsection
7.4. Stock Options which have been so surrendered shall no longer be exercisable
to the extent the related Tandem Stock Appreciation Right have been exercised.


7.4    Tandem Stock Appreciation Rights Terms and Conditions. Tandem Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined by the Committee, including the following:


(a)    The base price of a Tandem Stock Appreciation Right shall not be and
shall never become less than the exercise price of the related Stock Option on
date of grant. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Stock Options to which they relate
are exercisable in accordance with the provisions of Section 6 (including any
extensions) and this Section 7. A Tandem Stock Appreciation Right shall
terminate and no longer be exercisable upon the forfeiture, termination, or
exercise of the related Stock Option.


(b)     Upon the exercise of a Tandem Stock Appreciation Right, an optionee
shall be entitled to receive an amount in cash, shares of Stock or both equal in
value to the excess of the Fair Market Value of one share of Stock over the
option price per share specified in the related Stock Option multiplied by the
number of shares in respect of which the Tandem Stock Appreciation Right shall
have been exercised, with the Committee having the right to determine the form
of payment.


(c)    Tandem Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Stock Option in accordance with Subsection 6.8.


(d)    Upon the exercise of a Tandem Stock Appreciation Right, the Stock Option
or part thereof to which such Tandem Stock Appreciation Right is related shall
be deemed to have been exercised for the purpose of the limitation set forth in
Section 4 on the number of shares of Common Stock to be issued under the Plan,
but only to the extent of the number of shares covered by the Tandem Stock
Appreciation Right at the time of exercise based on the value of the Tandem
Stock Appreciation Right at such time.


7.5    In the case of any Stock Appreciation Right providing for, or in which
the Committee has determined to make payment in whole or in part in Stock, the
holder thereof shall have no rights of a stockholder of the Company prior to the
proper exercise of such Stock Appreciation Right, and if requested, prior to
providing the representation described in Subsection 16.1, and the issuance of
Stock in respect thereof.


7.6    Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Appreciation Right if such Modification would




--------------------------------------------------------------------------------



                                                


result in the Stock Appreciation Right constituting a deferral of compensation
or having an additional deferral feature.


7.7    Subject to Subsection 7.8 below, a “Modification” for purposes of
Subsection 7.6, above, shall mean any change in the terms of an Stock
Appreciation Right (or change in the terms of the Plan or applicable Award
Agreement) that may provide the holder of the Stock Appreciation Right with a
direct or indirect reduction in the base price of the Stock Appreciation Right,
or an additional deferral feature, or an extension or renewal of the Stock
Appreciation Right, regardless of whether the holder in fact benefits from the
change in terms. An extension of a Stock Appreciation Right refers to the
granting to the holder of an additional period of time within which to exercise
the Stock Appreciation Right beyond the time originally prescribed. A renewal of
a Stock Appreciation Right is the granting by the Company of the same rights or
privileges contained in the original Award Agreement for the Stock Appreciation
Right on the same terms and conditions.


7.8    Notwithstanding Subsection 7.7 above, it shall not be a Modification to
change the terms of a Stock Appreciation Right in any of the ways or for any of
the purposes specifically described in published guidance of the Internal
Revenue Service as not resulting in a modification, extension or renewal of a
stock right or the granting of a new stock right.


7.9    Subsequent to its grant, no Stock Appreciation Right shall be extended to
a date that is later than the earlier of:


(a)    the date on which the Stock Appreciation Right would expire by its
original terms, or


(b)    the 10th anniversary of the original date of grant.


7.10    Except for adjustments as permitted by Subsection 4.5, once granted
hereunder, the base price of a Stock Appreciation Right shall not be adjusted.
The substitutions and adjustments permitted by Subsection 4.5 shall be limited
to those substitutions and adjustments which will not result in the Stock
Appreciation Right, as substituted or adjusted, constituting a “deferral of
compensation” within the meaning of Section 409A of the Code.


7.11    Notwithstanding any provision herein to the contrary, the repricing of a
Stock Appreciation Right is prohibited without prior approval of the Company’s
stockholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following):


(a)    changing the terms of a Stock Appreciation Right to lower its base price;


(b)    any other action that is treated as a “repricing” under generally
accepted accounting principles; and


(c)    repurchasing for cash or canceling a Stock Appreciation Right at a time
when its base price, is greater than the Fair Market Value of the underlying
shares of Stock in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
permitted under Subsection 4.5 above. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.


SECTION 8.    Restricted Stock.


8.1    Administration. Shares of Restricted Stock may be granted either alone or
in addition to other Awards granted under the Plan. The Committee shall
determine the officers, employees, and directors to whom and the time or times
at which grants of Restricted Stock will be awarded, the number of shares to be
awarded to any participant, the time or times within which such Awards may be
subject to forfeiture and




--------------------------------------------------------------------------------



                                                


any other terms and conditions of the Awards, in addition to those contained in
Subsection 8.3. Each grant of Restricted Stock shall be confirmed by, and be
subject to the terms of a Restricted Stock Agreement.


The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance measures of the participant or of the
Company or subsidiary, division or department of the Company for or within which
the participant is primarily employed or upon such other factors or criteria as
the Committee shall determine. Where the grant or vesting of Restricted Stock is
subject to the attainment of one or more Performance Goals, such shares of
Restricted Stock shall be released from such restrictions only after the
attainment of such Performance Goals has been certified by the Committee.


The provisions of Restricted Stock Awards need not be the same with respect to
each recipient.


8.2    Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2014 Stock Incentive Plan and a Restricted Stock Agreement. Copies of such Plan
and Restricted Stock Agreement are on file at the headquarters offices of
BorgWarner Inc.”


The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such Award.


8.3    Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:


(a)    Subject to the provisions of the Plan and the applicable Restricted Stock
Agreement, during a period set by the Committee, commencing with the date of
such Award (the “Restriction Period”), the participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares of Restricted Stock.
The Committee may provide for the lapse of such restrictions in installments or
otherwise and may accelerate or waive such restrictions, in whole or in part, in
each case based on period of service, performance of the participant or of the
Company or the subsidiary, division or department for which the participant is
employed or such other factors or criteria as the Committee may determine.


(b)    Except as provided in this Paragraph 8.3(b) and Paragraph 8.3(a) and the
applicable Restricted Stock Agreement, the participant shall have, with respect
to the shares of Restricted Stock, all of the rights of a stockholder of the
Company holding the class or series of Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the shares and the
right to receive any cash dividends. If so determined by the Committee and set
forth in the applicable Restricted Stock Agreement, and subject to Subsection
16.7 of the Plan:


(1)    cash dividends on the shares of Stock that are the subject of the
Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock based upon the Fair Market Value per share of Stock
on the dividend payment date (or in the event no trading is reported for the
dividend payment date, based upon the Fair Market Value per share of Stock for
the most recent prior date for which trading for Stock was reported on the New
York Stock Exchange Composite Tape), and


(2)     dividends payable in Stock shall be paid in the form of Restricted
Stock.






--------------------------------------------------------------------------------



                                                


Any cash dividend so reinvested or share dividend so payable shall vest at the
same time as the Restricted Stock to which it relates. Absent such a provision
regarding dividends in the applicable Restricted Stock Agreement, any dividend
payable with respect to Restricted Stock shall be paid to the Participant no
later than the end of the calendar year in which the same dividends on Stock are
paid to stockholders of Stock, or if later, the 15th day of the third month
following the date on which the same dividends on Stock are paid to the Stock’s
stockholders.


(c)    Except to the extent otherwise provided in the applicable Restricted
Stock Agreement and Paragraphs 8.3(a) and 8.3(d) and Paragraph 12.1(b), upon a
participant’s Termination of Employment for any reason during the Restriction
Period, all shares still subject to restriction shall be forfeited by the
participant.


(d)    Except to the extent otherwise provided in Paragraph 12.1(b), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive in whole or in part any or all remaining
restrictions with respect to any or all of such participant’s shares of
Restricted Stock; provided however, that in the case of Restricted Stock granted
to a “covered employee” within the meaning of Section 162(m)(3) of the Code that
is intended to constitute “qualified performance-based compensation,” the
Committee shall have no discretion to waive the requirement that the applicable
Performance Goals be achieved in accordance with the original terms of the
Award.


(e)    If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, unlegended certificates
for such shares shall be delivered to the participant.


SECTION 9.    Stock Units.


9.1    Administration. A Stock Unit is the grant of a right to receive a share
of Stock or the Fair Market Value in cash of a share of Stock, in the future, at
such time and upon such terms as the Committee shall establish. Stock Units may
be granted either alone or in addition to other Awards granted under the Plan.
The Committee shall determine the officers, employees, and directors to whom and
the time or times at which grants of Stock Units will be awarded, the number of
Stock Units to be awarded to any participant, the time or times within which
such Awards may be subject to forfeiture, and any other terms and conditions of
the Awards in addition to those contained in Subsection 9.2. The provisions of
Stock Units Awards need not be the same with respect to each recipient. Each
grant of Stock Units shall be confirmed by, and be subject to, the terms of an
Award Agreement.


9.2    Terms and Conditions. Stock Units shall be subject to the following terms
and conditions.


(a)    Subject to the provisions of the Plan and the applicable Award Agreement,
Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered.


(b)    Except to the extent otherwise provided in the applicable Award Agreement
and Paragraph 9.2(c) and Paragraph 12.1(c), upon a participant’s Termination of
Employment for any reason prior to the date on which Stock Units awarded to the
participant shall have vested, all rights to receive cash or Stock in payment of
such Stock Units shall be forfeited by the participant.


(c)    Except to the extent otherwise provided in Paragraph 12.1(c), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all of such participant’s Stock Units.


(d)    In any case in which the Committee has waived, in whole or in part, any
or all remaining payment limitations with respect to any or all of a
participant’s Stock Units, payment of such participant’s Stock Units




--------------------------------------------------------------------------------



                                                


shall occur on the time(s) or event(s) otherwise specified pursuant to Paragraph
9.2(g) below, in such participant’s Award Agreement


(e)    With respect to any grant of Stock Units, the recipient of such grant
shall acquire no rights of a shareholder of Stock unless and until the recipient
becomes the holder of shares of Stock delivered to such recipient with respect
to such Stock Units.


(f)    The Committee may in its discretion provide that a participant shall be
entitled to receive dividend equivalents on outstanding Stock Units. Such
dividend equivalents may, as determined by the Committee at the time the Award
is granted, be:


(1)    paid in cash,


(2)    credited to the participant as additional Stock Units, or


(3)    any combination of cash and additional Stock Units.


If dividend equivalents are credited to the participant as additional Stock
Units, the number of additional Stock Units that shall be credited to the
participant with respect to any dividend on Stock shall not exceed the amount
that is the result of multiplying the number of Stock Units credited to the
participant on the dividend record date by the dividend paid on each share of
Stock, and then dividing this amount by the price per share of Stock on the
dividend payment date. For this purpose, the price per share of Stock shall be
its Fair Market Value for the dividend payment date. In the event no trading is
reported for the dividend payment date, the price per share of Stock shall be
the Fair Market Value for the most recent prior date for which trading for Stock
was reported on the New York Stock Exchange Composite Tape. A Stock Unit
credited to a recipient as a dividend equivalent shall vest at the same time as
the Stock Unit to which it relates. Any credit of dividend equivalents shall be
subject to Subsection 16.7 of the Plan. Any dividend payable with respect to
Stock Units that the Committee has determined shall be paid in cash shall be
paid to the Participant no later than the end of the calendar year in which the
same dividends on Stock are paid to stockholders of Stock, or if later, the
15th day of the third month following the date on which the same dividends on
Stock are paid to the Stock’s stockholders.


(g)    The Award Agreement for each award of Stock Units shall specify the
time(s) or event(s) of payment of vested Stock Units, which time(s) or event(s)
shall be limited to one or more of the following:


(1)    the date on which the Stock Units shall have vested,


(2)    the date of the Award recipient’s Termination of Employment, or


(3)    a specified date.


In the case of an Award of Stock Units providing for payment upon the vesting of
the Stock Units, payment shall be made as soon as administratively practicable
thereafter, but in no event later than March 15 of the year following the year
in which the vesting of the Stock Units occurs. In the case of an Award of Stock
Units providing for payment upon Termination of Employment, payment shall be
made on or after the Termination of Employment in the year in which the
Termination of Employment occurs, except that in the case of a Specified
Employee, payment shall be made on the first day of the seventh month following
the month in which such Termination of Employment occurs, or, if earlier, the
date of the Award recipient’s death. In the case of an Award of Stock Units
providing for a specified date for payment, payment shall be made as soon as
practicable on or after the specified date, but in no event no later than
December 31 of the year in which the specified date occurs.


(h)    On the time(s) or event(s) specified in the applicable Award Agreement
for the payment of cash or Stock with respect to vested Stock Units, the
Committee shall cause to be delivered to the participant:




--------------------------------------------------------------------------------



                                                




(1)    a number of shares of Stock equal to the number of vested Stock Units, or


(2)    cash equal to the Fair Market Value of such number of shares of Stock,


the form of payment determined by the Committee in its discretion or as provided
by in the applicable Award Agreement.


(i)    Notwithstanding any other provision of this Plan to the contrary, the
time(s) or event(s) for payment of Stock Units specified pursuant to Paragraph
7.2(h), above, shall not be accelerated for any reason, other than as
specifically provided in Section 409A of the Code and the guidance issued
thereunder.


SECTION 10.    Performance Units.


10.1    Administration. Performance Units may be awarded to officers and
employees of the Company, its subsidiaries and Affiliates, either alone or in
addition to other Awards under the Plan. The Committee shall determine the
officers and employees to whom, and the time or times at which, Performance
Units shall be awarded, the number of Performance Units to be awarded to any
participant, the duration of the Performance Period and any other terms and
conditions of the Award, in addition to those contained in Subsection 10.2. Each
grant of Performance Units shall be confirmed by, and be subject to, the terms
of an Award Agreement.


10.2    Terms and Conditions. Performance Units shall be subject to the
following terms and conditions.


(a)    The Committee may, prior to or at the time of the grant, designate
Performance Units, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Unit payments upon the continued service of the participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Units may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.


(b)    Except to the extent otherwise provided in the applicable Award Agreement
and Paragraph 10.2(c) and Paragraph 12.1(d), upon a participant’s Termination of
Employment for any reason during the Performance Period or before any applicable
Performance Goals are satisfied, all rights to receive cash or Stock in payment
of the Performance Units shall be forfeited by the participant.


(c)    Except to the extent otherwise provided in Paragraph 12.1(d), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all of such participant’s Performance Units;
provided however, that in the case of Performance Units granted to a “covered
employee” within the meaning of Section 162(m)(3) of the Code, the Committee
shall have no discretion to waive the requirement that the applicable
Performance Goals be achieved in accordance with the original terms of the
Award.


(d)    In any case in which the Committee has, prior to the expiration of the
Performance Period, waived, in whole or in part, any or all payment limitations
with respect to a participant’s Performance Units, such participant shall
receive payment with respect to his or her Performance Units in the year
following the year in which the Performance Period ends or would have ended, at
the same time as the Committee has provided for payment to all other Award
recipients.


(e)    (1)    At the expiration of the Performance Period, the Committee shall
evaluate the extent to which the Performance Goals for the Award have been
achieved and shall determine the number of




--------------------------------------------------------------------------------



                                                


Performance Units granted to the participant which shall have been earned, and
the cash value thereof. The Committee shall then cause to be delivered to the
participant:


(A)    a cash payment equal in amount to the cash value of the Performance
Units, or


(B)    shares of Stock equal in value to the cash value of the Performance
Units,


the form of payment determined by the Committee in its discretion or as provided
in the applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Performance Period ends.


(2)    In the Committee’s discretion, the Committee may evaluate and certify the
extent to which the Performance Goals for the Award have been achieved as of any
date in the final six months of the Performance Period. Based on this interim
evaluation and certification, the Committee shall determine the number of
Performance Units granted to the participant which shall have been earned based
on achievement of the Performance Goals as of the interim evaluation date, and
the cash value thereof. The Committee shall then cause to be delivered to the
participant:


(A)    a cash payment equal in amount to the cash value of the Performance Units
earned based on the interim evaluation, pro-rated for the portion of the
Performance Period completed as of the interim valuation and further reduced to
reasonably reflect the time value of money as required by Code Section 162(m),
or


(B)    shares of Stock equal in value to the cash value of the Performance Units
earned based on the interim valuation, pro-rated for the portion of the
Performance Period completed as of the interim valuation, and further reduced to
reasonably reflect the time value of money as required by Code Section 162(m),
the form of payment determined by the Committee in its discretion or as provided
in the Applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Committee certifies the interim
Performance Goals. Payment of Performance Units based on an interim valuation is
conditioned on the participant’s repayment to the Company of any amount by which
the cash value of the Performance Units determined to have been earned as of the
interim valuation (before reduction to reflect the time value of money) exceeds
the cash value of the Performance Units determined to have been earned as of the
end of the Performance Period.


At the end of the Performance Period, the Committee shall evaluate the extent to
which the Performance Goals for the Award have been achieved for the entire
Performance Period and determine the number of Performance Units granted to the
Participant which shall have been earned for the entire Performance Period, and
the cash value thereof. The cash value of the Performance Units determined to
have been earned as of the interim valuation, after pro-ration but before
reduction to reflect the time value of money, will be deducted from the cash
value of the Performance Units determined to have been earned for the entire
Performance Period. Any cash value of the earned Performance Units as of the end
of the Performance Period in excess of the cash value of the earned Performance
Units as of the interim valuation will be paid as provided in the Subparagraph
10.2(e)(1). Any cash value of the earned Performance Units as of the interim
valuation in excess of the cash value of the earned Performance Units as of the
end of the Performance Period must be repaid by the participant.


(f)    If Performance Units may, or are to be paid in Stock, the Committee shall
designate in the applicable Award Agreement a method of converting the
Performance Units into Stock based on the Fair Market Value of the Stock.


SECTION 11.    Performance Shares.


11.1    Administration. Performance Shares may be awarded to officers and
employees of the Company, its subsidiaries and Affiliates, either alone or in
addition to other Awards under the Plan. The




--------------------------------------------------------------------------------



                                                


Committee shall determine the officers and employees to whom, and the time or
times at which, Performance Shares shall be awarded, the number of Performance
Shares to be awarded to any participant, the duration of the Performance Period
and any other terms and conditions of the Award, in addition to those contained
in Subsection 11.2. Each grant of Performance Shares shall be confirmed by, and
be subject to, the terms of an Award Agreement.


11.2    Terms and Conditions. Performance Shares shall be subject to the
following terms and conditions.


(a)    The Committee may, prior to or at the time of the grant, designate
Performance Shares, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Share payments upon the continued service of the participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Shares may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.


(b)    Except to the extent otherwise provided in the applicable Award Agreement
and Paragraph 11.2(c) and Paragraph 12.1(d), upon a participant’s Termination of
Employment for any reason during the Performance Period or before any applicable
Performance Goals are satisfied, all rights to receive cash or Stock in payment
of the Performance Shares shall be forfeited by the participant.


(c)    Except to the extent otherwise provided in Paragraph 12.1(d), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all such participant’s Performance Shares;
provided however, that in the case of Performance Shares granted to a “covered
employee” within the meaning of Section 162(m)(3) of the Code, the Committee
shall have no discretion to waive the requirement that the applicable
Performance Goals be achieved in accordance with the original terms of the
Award.


(d)    In any case in which the Committee has waived, in whole or in part, prior
to the expiration of the Performance Period, any or all payment limitations with
respect to a participant’s Performance Shares,
such participant shall receive payment with respect to his or her Performance
Shares in the year following the year in which Performance Period ends, at the
same time as the Committee has provided for payment to all other Award
recipients.


(e)    (1)    At the expiration of the Performance Period, the Committee shall
evaluate the extent to which the Performance Goals for the Award have been
achieved and shall determine the number of Performance Shares granted to the
participant which shall have been earned, and the cash value thereof. The
Committee shall then cause to be delivered to the participant


(A)    a number of shares of Stock equal to the number of Performance Shares
determined by the Committee to have been earned, or


(B)    cash equal to the Fair Market Value of such number of shares of Stock,


the form of payment determined by the Committee in its discretion or as provided
in the applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Performance Period ends.


(2)    In the Committee’s discretion, the Committee may evaluate and certify the
extent to which the Performance Goals for the Award have been achieved as of any
date in the final six months of the Performance Period. Based on this interim
evaluation and certification, the Committee shall determine the number of
Performance Shares granted to the participant which shall be been earned based
on




--------------------------------------------------------------------------------



                                                


achievement of the Performance Goals as of the interim evaluation date, and the
cash value thereof. The Committee shall then cause to be delivered to the
participant:


(A)    a number of shares of Stock equal to the number of Performance Shares
determined by the Committee to have been earned based on the interim evaluation,
pro-rated for the portion of the Performance Period completed as of the interim
valuation and further reduced to reasonably reflect the time value of money as
required by Code Section 162(m), or


(B)    cash equal to the Fair Market Value of the number of shares of Stock
earned based on the interim valuation, pro-rated for the portion of the
Performance Period completed as of the interim valuation, and further reduced to
reasonably reflect the time value of money as required by Code Section 162(m),


the form of payment determined by the Committee in its discretion or as provided
in the Applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Committee certifies achievement of the
interim Performance Goals. Payment of Performance Shares based on an interim
valuation is conditioned on the participant’s repayment to the Company of any
amount by which the cash value of the Performance Shares determined to have been
earned as of the interim valuation (before reduction to reflect the time value
of money) exceeds the cash value of the Performance Shares determined to have
been earned as of the end of the Performance Period.


At the end of the Performance Period, the Committee shall evaluate the extent to
which the Performance Goals for the Award have been achieved for the entire
Performance Period and determine the number of Performance Shares granted to the
Participant which shall have been earned for the entire Performance Period, and
the cash value thereof. The cash value of the Performance Shares determined to
have been earned as of the interim valuation, after pro-ration but before
reduction to reflect the time value of money, will be deducted from the cash
value of the Performance Shares determined to have been earned for the entire
Performance Period. Any cash value of the earned Performance Shares as of the
end of the Performance Period in excess of the cash value of the earned
Performance Shares as of the interim valuation will be paid as provided in
Subparagraph 11.5(e)(1). Any cash value of the earned Performance Shares as of
the interim valuation in excess of the cash value of the earned Performance
Shares as of the end of the Performance Period must be repaid by the
participant.


SECTION 12.    Change in Control Provisions.


12.1    Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:


(a)    Any Stock Options and Stock Appreciation Rights outstanding as of the
date such Change in Control is determined to have occurred and not then
exercisable and vested shall become fully exercisable and vested to the full
extent of the original grant.


(b)    The restrictions applicable to any outstanding Restricted Stock shall
lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable to the full extent of the original grant.


(c)    The restrictions applicable to any outstanding Stock Units shall lapse,
and such Stock Units shall become free of all restrictions and become fully
vested. Payment for Stock Units that have vested as a result of this Paragraph
12.1(c) shall occur on the time(s) or event(s) otherwise specified in the Award
recipient’s Award Agreement.


(d)    The restrictions applicable to any outstanding Performance Units and
Performance Shares shall lapse, the Performance Goals of all such outstanding
Performance Units and Performance Shares shall be deemed to have been achieved
at target levels, the relevant Performance Period shall be deemed




--------------------------------------------------------------------------------



                                                


to have ended on the effective date of the Change of Control, and all other
terms and conditions thereto shall be deemed to have been satisfied. If due to a
Change in Control, a Performance Period is shortened, the target Performance
Award initially established for such Performance Period shall be prorated by
multiplying the initial target Performance Award by a fraction, the numerator of
which is the actual number of whole months in the shortened Performance Period
and the denominator of which is the number of whole months in the original
Performance Period. Payment for such Performance Units and Performance Shares
that vest as a result of the Change in Control shall be made in cash or Stock
(as determined by the Committee) as promptly as is practicable upon such
vesting, but in no event later than March 15 of the year following the year in
which the Performance Units and Performance Shares shall have vested pursuant to
this Paragraph 12.1(d). Payment for Performance Units and Performance Shares
that have vested prior to the Change in Control as a result of the Committee’s
waiver of payment limitations prior to the date of the Change in Control shall
be made in cash or Stock (as determined by the Committee)


(1)    in the year following the year in which the Performance Period would have
otherwise ended absent a Change in Control, or, if earlier


(2)    as soon as practicable in the year in which the Award recipient’s
Termination of Employment occurs; provided however, that in the case of a
“Specified Employee” who becomes entitled to payment of Performance Units or
Performance Shares under this Paragraph 12.1(d)(2) by reason of his or her
Termination of Employment, payment shall be made on the first day of the seventh
month following the month in which such Termination of Employment occurs, or, if
earlier, the date of the Specified Employee’s death.


12.2    Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:


(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either:


(1)    the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or


(2)    the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


provided, however, that for purposes of Paragraph 12.2(a), the following
acquisitions shall not constitute a Change in Control:


(W)    any acquisition directly from the Company,


(X)    any acquisition by the Company,


(Y)    any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or


(Z)    any acquisition by any corporation pursuant to a transaction described in
Subparagraphs (1), (2) and (3) of Paragraph 12.2(c); or


(b)    Individuals who, as of the date this Plan is approved by the
Shareholders, constitute the Board (the “Incumbent Board”) and cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office




--------------------------------------------------------------------------------



                                                


occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


(c)    Consummation by the Company of a reorganization, statutory share
exchange, merger or consolidation or similar transaction involving the Company
or any of its Subsidiaries or sale or other disposition of all or substantially
all of the assets of the Company or the acquisition of assets of another entity
by the Company or any of its Subsidiaries (each of the foregoing, a “Business
Combination”), in each case, unless, following such Business Combination,


(1)    all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be,


(2)    no Person (excluding any corporation resulting from such Business
Combination or any employee plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or, for a non corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the Business Combination and


(3)    at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or


(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
12.3    Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of:


(a)    the highest reported sales price, regular way, of a share of Stock in any
transaction reported on the New York Stock Exchange Composite Tape or other
national exchange on which such shares are listed or on NASDAQ during the
sixty-day period prior to and including the date of a Change in Control or


(b)    if the Change in Control is the result of a tender or exchange offer or a
Business Combination, the highest price per share of Stock paid in such tender
or exchange offer or Business Combination; provided, however, that:


(1)    in the case of a Stock Option which


(A)    is held by an optionee who is an officer or director of the Company and
is subject to Section 16(b) of the Exchange Act and


(B)    was granted within 240 days of the Change in Control,




--------------------------------------------------------------------------------



                                                




then the Change in Control Price for such Stock Option shall be the Fair Market
Value of the Stock on the date such Stock Option is exercised or cancelled and


(2)    in the case of Incentive Stock Options and Stock Appreciation Rights
relating to Incentive Stock Options, the Change in Control Price shall be in all
cases the Fair Market Value of the Stock on the date such Incentive Stock Option
or Stock Appreciation Right is exercised.


To the extent that the consideration paid in any such transaction described
above consists all or in part of securities or other non-cash consideration, the
value of such securities or other non-cash consideration shall be determined in
the sole discretion of the Board.


SECTION 13.    Term, Amendment and Termination.


13.1    Unless terminated sooner by the Board, the Plan will terminate on the
date that immediately precedes the tenth (10th) anniversary of the Plan’s
effective date. Awards outstanding as of the date on which the Plan terminates
shall not be affected or impaired by the termination of the Plan.


13.2    The Board may amend, alter, or discontinue the Plan at any time, but no
amendment, alteration or discontinuation shall be made which would


(a)    impair the rights of a participant under an Award theretofore granted
without the participant’s consent, except such an amendment made to cause the
Plan to qualify for the exemption provided by Rule 16b-3 or for Awards to
qualify for the “qualified performance-based compensation” exception provided by
Section 1.162-27(e) of the Income Tax Regulations (where the Committee has
intended that such Awards qualify for the exception),


(b)    disqualify the Plan from the exemption provided by Rule 16b-3, or


(c)    extend the term of the Plan.


In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by law or
agreement.


13.3    The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without the holder’s consent except:


(a)    to the extent required or permitted by the Plan or by applicable law,
including but not limited to any clawback requirements,


(b)    an amendment made to cause the Plan or Award to qualify for the exemption
provided by Rule 16b-3, or


(c)    an amendment made to cause the Award to qualify for the “qualified
performance-based compensation” exception provided by Section 1.162-27(e) of the
Income Tax Regulations (where the Committee has intended that such Award qualify
for the exception).


13.4    Subject to the above provisions, the Board shall have the authority to
amend the Plan and the terms of any Award theretofore granted to take into
account changes in law and tax and accounting rules.


SECTION 14.    Unfunded Status of Plan.


It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the




--------------------------------------------------------------------------------



                                                


obligations created under the Plan to deliver Stock or make payments; provided,
however, that, unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.


SECTION 15.    Cancellation and Rescission of Awards.


15.1    The Committee may cancel, declare forfeited, or rescind any unexercised,
undelivered, or unpaid Award upon its determining that


(a)    a participant has violated the terms of the Plan or the Award Agreement
under which such Award has been made, or


(b)    the participant has committed a Breach of Conduct.


In addition, for a period of one year following the exercise, payment or
delivery of an Award, the Committee may rescind any such exercise, payment or
delivery of an Award upon its determining that the participant committed a
Breach of Conduct prior to the exercise, payment or delivery of the Award, or
within six months thereafter.


15.2    In the case of an Award’s cancellation, forfeiture, or rescission due to
a Breach of Conduct by reason of the participant’s conviction of, or entering a
guilty plea, no contest plea or nolo contendre plea to any felony or to any
crime involving dishonesty or moral turpitude, the Committee’s determination
that a participant has committed a Breach of Conduct, and its decision to
require rescission of an Award’s exercise, payment or delivery shall be
conclusive, binding, and final on all parties. In all other cases, the
Committee’s determination that a participant has violated the terms of the Plan
or the Award, or has committed a Breach of Conduct, and the Committee’s decision
to cancel, declare forfeited or rescind an Award or to require rescission of an
Award’s exercise, payment or delivery shall be conclusive, binding, and final on
all parties unless the participant makes a written request to the Committee to
review such determination and decision within thirty days of the Committee’s
written notice of such actions to the participant. In the event of such a
written request, the members of the Board who are “independent directors” within
the meaning of the applicable stock exchange rule (including members of the
Committee) shall review the Committee’s determination no later than the next
regularly scheduled meeting of the Board. If, following its review, such
directors approve, by a majority vote,


(a)    the Committee’s determination that the participant violated the terms of
the Plan or the Award or committed a Breach of Conduct, and


(b)    the Committee’s decision to cancel, declare forfeited, or rescind the
Award,


such determination and decision shall thereupon be conclusive, binding, and
final on all parties.


15.3    In the event an Award is rescinded, the affected participant shall repay
or return to the Company any cash amount, Stock, or other property received from
the Company upon the exercise, payment or delivery of such Award (or, if the
participant has disposed of the Stock or other property received and cannot
return it, its cash value at the time of exercise, payment or delivery), and, in
the case of Stock or other property delivered to the participant, any gain or
profit realized by the participant in a subsequent sale or other disposition of
such Stock or other property. Such repayment and (or) delivery shall be on such
terms and conditions as the Committee shall prescribe.




SECTION 16.    General Provisions.


16.1    The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without




--------------------------------------------------------------------------------



                                                


a view to the distribution thereof. The certificates for such shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer.


All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. The Company shall have no obligation to issue or
deliver certificates for shares of Stock under the Plan prior to:


(a)    obtaining approval from any governmental agency which the Company
determines is necessary or advisable,


(b)    admission of such shares to listing on the stock exchange on which the
Stock may be listed, and


(c)    completion of any registration or other qualification of such shares
under any state or federal law or ruling of any governmental body which the
Company determines to be necessary or advisable.


16.2    Notwithstanding any other provisions of this Plan, the following shall
apply to any person subject to Section 16 of the Exchange Act, except in the
case of death or disability or unless Section 16 shall be amended to provide
otherwise than as described below, in which event this Plan shall be amended to
conform to Section 16, as amended:


(a)    Restricted stock or other equity securities (within the meaning used in
Rule 16b-3) offered pursuant to this Plan must be held by the person for at
least six months from the date of grant; and


(b)    At least six months must elapse from the date of acquisition of any Stock
Option, Stock Appreciation Right, Stock Unit, Performance Share, Performance
Unit or other derivative security (within the meaning used in Rule 16b-3) issued
pursuant to the Plan to the date of disposition of such derivative security
(other than upon exercise or conversion) or its underlying security.


16.3    Nothing contained in the Plan shall prevent the Company or any
subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.


16.4    The adoption of the Plan shall not confer upon any employee any right to
continued employment nor shall it interfere in any way with the right of the
Company or any subsidiary or Affiliate to terminate the employment of any
employee at any time.


16.5    No later than the date as of which an amount first becomes includible in
the gross income of the participant for Federal income tax purposes with respect
to any Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. With the advance consent of the Company, withholding
obligations may be settled with Stock, including Stock that is part of the Award
that gives rise to the withholding requirement. The Company shall have the right
to determine the manner in which the withholding obligations relating to an
award shall be satisfied and the Company can require that any such withholding
obligations be settled by the Company retaining Stock or cash that is part of
the Award that gives rise to the withholding obligations. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company, its subsidiaries and its Affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settlement
of withholding obligations with Stock.






--------------------------------------------------------------------------------



                                                


16.6    At the time of grant, the Committee may provide in connection with any
grant made under the Plan that the shares of Stock received as a result of such
grant shall be subject to a right of first refusal pursuant to which the
participant shall be required to offer to the Company any shares that the
participant wishes to sell at the then Fair Market Value of the Stock, subject
to such other terms and conditions as the Committee may specify at the time of
grant.


16.7    The reinvestment of cash dividends in additional shares of Restricted
Stock, and the crediting of dividend equivalents or interest equivalents (if
such interest equivalents are payable in Stock when distributed) on Stock Units
or on the deferred payment of Stock Units, Performance Units or Performance
Shares shall only be permissible if sufficient shares of Stock are available
under Section 4 (taking into account then outstanding Awards).


16.8    The Committee shall establish such procedures as it deems appropriate
for a participant to designate a beneficiary to whom any amounts payable in the
event of the participant’s death are to be paid.


16.9    It is intended that payments under the Stock Options, Stock Appreciation
Rights, Performance Units, and Performance Shares provisions of the Plan to
recipients who are “covered employees” within the meaning of Section 162(m)(3)
of the Code constitute “qualified performance-based compensation” within the
meaning of Section 1.162-27(e) of the Income Tax Regulations. Awards of
Restricted Stock may be designated by the Committee as intended to constitute
“qualified performance-based compensation” in the relevant Award Agreement. To
the maximum extent possible, the Plan and the terms of any Stock Options, Stock
Appreciation Rights, Performance Units, Performance Shares, and, where
applicable, Restricted Stock, shall be so interpreted and construed.


16.10    It is intended that Stock Options awarded pursuant to Section 6, Stock
Appreciation Rights awarded pursuant to Section 7, and Restricted Stock awarded
pursuant to Section 8 not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code. It is further intended that Performance
Shares and Performance Units granted pursuant to Sections 10 and 11 not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code excepting, however, Performance Shares and Performance Units that
become vested as a result of the Committee’s waiver of payment limitations prior
to the end of the applicable Performance Period. Finally, it is intended that
Stock Units awarded pursuant to Section 9, and Performance Units and Performance
Shares that are or become vested as a result of the Committee’s waiver of
payment limitations prior to the end of the applicable Performance Period
satisfy the requirements of Sections 409A(2) through (a)(4) of the Code in all
material respects. This Plan shall be interpreted for all purposes and operated
to the extent necessary in order to comply with the intent expressed in this
Subsection 16.10.


16.11    If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be impaired or affected
thereby. The invalid, illegal, or unenforceable provision shall be treated as
amended to the minimum extent necessary to make the provision valid, legal, and
enforceable and to accomplish the Company’s original objectives for establishing
this Plan.


16.12    The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
without taking into account its conflict of laws provisions.


SECTION 17.    Effective Date.


     The Plan as approved by the Board of Directors on February 12, 2014 shall
be effective on the date the Plan is approved by the stockholders of the Company
and shall apply to Awards granted thereafter.




